Citation Nr: 1641250	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-28 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.   Whether new and material evidence has been received to reopen the claim of service connection for a lumbar spine disability.

2.  Entitlement to service connection for pseudofolliculitis.

3.  Entitlement to service connection for degenerative disease of the right shoulder.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for degenerative disease of the lumbar spine

6.  Entitlement to an initial compensable rating for Raynaud's disease.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1973 to July 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in relevant part, granted service connection for Raynaud's syndrome and assigned a noncompensable rating, effective January 10, 2011.  The rating decision also denied service connection for a right shoulder disability, pseudofolliculitis, and PTSD.  Lastly, the RO reopened the claim of service connection for a lumbar spine disability and confirmed and continued the previous denial.

The United States Court of Appeals for Veterans Claims (Court) has held that claims of service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the claim on appeal to more accurately reflect the Court's holding in Clemons.

The issues of entitlement to service connection a right shoulder disability, a lumbar spine disability, and a psychiatric disorder and entitlement to an increased rating for Raynaud's syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1981 rating decision, the RO denied service connection for a lumbar spine disability.  The Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.

2.  The evidence received since the July 1981 rating decision is not duplicative or cumulative of evidence previously of record and it raises a reasonable possibility of substantiating the Veteran's claim of service connection for a lumbar spine disability.

3.  The objective evidence does not show that the Veteran has been diagnosed with pseudofolliculitis at any time during the period on appeal.  


CONCLUSION OF LAW

1.  The criteria for reopening the claim of service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

2.  The criteria for service connection for pseudofolliculitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The VA's duty to notify was satisfied through letters dated in February 2011 and September 2011, which noticed the Veteran of the elements for service connection.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with the claims file.  Post-service medical treatment records and Social Security Administration (SSA) records have been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The Veteran was provided a VA examination in January 2013 for his claim of service connection for pseudofolliculitis.  The VA examination is adequate for the purposes of the service connection claim adjudicated herein, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


I.  Petition to Reopen

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Factual Background

In a July 1981 rating decision, the RO denied service connection for a lumbar spine disability.  The claim was denied because service treatment records were negative for treatment or a diagnosis of a back condition, the separation examination did not reveal a back condition, and the evidence of record did not show a current back disorder.  The evidence of record at the time of the July 1981 rating decision included available service treatment records.

The appellant was notified of this decision and of his procedural rights by letter in July 1981.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the July 1981rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The evidence received since the July 1981rating decision includes VA medical records, records from the Social Security Administration (SSA), statements from the Veteran, and the report of a January 2013 VA back examination.

Analysis

After a review of the record, the Board finds that new and material evidence has been received to reopen the claim of service connection for a lumbar spine disability.  The evidence is new, as it was not part of the record at the time of the July 1981 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  In this regard, the evidence reflects lumbar complaints.  See VBMS 9/3/2010, Medical Treatment Records- Furnished by SSA, p. 5. Additionally, in statements from the Veteran, he asserted that his lumbar spine disability is related to injuries sustained while playing soccer during military service.  Such statements were not previously of record.

In light of the foregoing, the Board finds that new and material evidence has been received and the claim of service connection for a lumbar spine disability is reopened.  However, further development is needed prior to addressing the merits of the claim.  This is addressed in the remand section below.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.30.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that service connection for pseudofolliculitis is warranted.  Specifically, he contends that the disorder had its onset during military service.  

A review of service treatment records demonstrates that in a periodic examination dated in June 1979, the appellant reported pseudofolliculitis.  Additionally, in a September 1979 record, it was noted that the Veteran was diagnosed with and treated for pseudofolliculitis due to shaving.

Post-service medical records are negative for treatment for or a diagnosis of pseudofolliculitis.

The appellant underwent a VA skin examination in January 2013, at which time he reported that he had pseudofolliculitis during service but stated that the condition had resolved and was not a current issue.  There was no skin condition found on examination.

Analysis

Based on the evidence, the Board finds that service connection for pseudofolliculitis is not warranted.  In this regard, the record does not indicate that the Veteran has a current diagnosis of a skin condition or demonstrate that a skin condition has existed at any time since the filing of the claim.  The Board acknowledges the Veteran's reports that he was treated for pseudofolliculitis during military service.  However, during the VA examination, he stated that the condition had resolved and was not a current issue.  Moreover, there was no finding of pseudofolliculitis or any skin condition on physical examination or in any other records during the appeal period.  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for pseudofolliculitis have not been met. 38 C.F.R. § 3.303.


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a lumbar spine disability is granted.

Entitlement to service connection for pseudofolliculitis is denied.






REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Raynaud's Syndrome

In the appellant brief received in June 2015, the Veteran's representative asserted that his Raynaud's syndrome had increased in severity.  The Board observes that the Veteran's last VA examination was in January 2013.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Suffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Psychiatric Disability

The Veteran asserts that his psychiatric disability began during active service.  Specifically, he contends that he attempted suicide during active duty.  In the April 2013 rating decision, the RO reported that service treatment records demonstrated that in March 1975 the appellant accidently mistook methylsalicylate for cough syrup.  However, the record identified in the rating decision has not been associated with the claims file.  On remand, the RO should obtain all outstanding service treatment records.  

Right Shoulder and Lumbar Spine Disabilities

Lastly, the Veteran asserts that his lumbar spine and right shoulder disabilities are due to in-service injuries and to the high-level of soccer played during military service.  In the October 2013 notice of disagreement, the appellant asserted that he has suffered right shoulder problems since service.  He also noted that his service treatment records demonstrate a back condition during active duty.  

As noted herein, the Veteran's claim for a lumbar spine disability was denied in a July 1981 rating decision.  The claim was denied, in part, because the separation examination did not show any condition on examination.  However, a separation examination has not been associated with the available service treatment records.  On remand, efforts to obtain the Veteran's military separation examination must be made.

A review of service treatment records show that the Veteran was treated for right shoulder pain in June 1974.  In July 1974, he had a right shoulder strain and was placed on a physical profile.  Subsequent records dated in August 1976 note continued complaints of right shoulder pain, which had persisted for 3 months prior to treatment.  Additionally, in a June 1979 periodic examination, the appellant reported lumbar spine pain.  Records following the examination dated from November 1979 to December 1979 demonstrate continued complaints of lumbar spine pain and a diagnosis of a lumbar sprain.  

The Veteran was provided VA examinations in January 2013 for his right shoulder and lumbar spine disabilities.  The examiner determined that the appellant's diagnosed conditions were not related to military service.  He opined that the appellant's back condition was due to a 2008 injury where he fell from a roof.  With regard to the right shoulder, the examiner determined that the Veteran did not have chronic problems until 2003.  The examiner reported that he did not review the appellant's service treatment records.  

The Board finds that the VA examinations and opinions are insufficient to determine the claims of service connection for right shoulder and lumbar spine disabilities.  At the outset, the examiner did not review the service treatment records, which revealed right shoulder and lumbar spine injuries and pain during military service.  Additionally, the examiner did not discuss the Veteran's contention that his history of playing soccer during military service contributed to his low back and right shoulder disabilities.  See April 2011 VA Treatment Record and August 2011 Third Party Correspondence.  Moreover, there is no indication that the examiner considered the appellant's reports of right shoulder problems since service.

In light of the foregoing, additional VA examinations must be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding service treatment records.  Specifically, the Veteran's military separation examination and the March 1975 record indicating that the Veteran accidently mistook methylsalicylate for cough syrup must be associated with the claims file.  

Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right shoulder disability.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner must identity all right shoulder disabilities found on examination.  For any diagnosed right shoulder disability, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right shoulder disability had its onset during military service or is otherwise related to such service.  

The examiner must provide a comprehensive rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is asked to discuss service treatment records noting treatment for right shoulder pain and a right shoulder strain and the relationship, if any, to any current right shoulder disability.  

Additionally, the examiner must discuss the Veteran's history of playing competitive soccer in the military and the relationship, if any, to any current right shoulder disability. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  
If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his lumbar spine disability.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner must identity all lumbar spine disabilities found on examination.  For any diagnosed lumbar spine disability, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any lumbar spine disability had its onset during military service or is otherwise related to such service.  

The examiner must provide a comprehensive rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is asked to discuss service treatment records noting treatment for low back pain and a lumbar spine sprain and the relationship, if any, to any current lumbar spine disability.  

Additionally, the examiner must discuss the Veteran's history of playing competitive soccer for the military and the relationship, if any, to any current lumbar spine disability. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  
If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to determine the nature and severity of his Raynaud's syndrome.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.  Any special tests deemed medically advisable should be conducted. 

The examiner should report how often the Veteran experiences characteristic attacks per week.

Characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  These evaluations are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  
If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  If any benefit sought on appeal is not granted in full, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


